
	

114 HRES 141 IH: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 141
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2015
			Ms. Lee (for herself, Mr. Burgess, Mr. Harper, Mr. Levin, Mr. Langevin, Ms. Clarke of New York, Ms. Norton, Mr. Grijalva, Mr. Kelly of Pennsylvania, Mr. Ryan of Ohio, and Ms. Moore) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
	
	
 Whereas multiple sclerosis can impact people of all ages, races and ethnicities, but is more common (at least 2–3 times) in women than men;
 Whereas approximately 2,300,000 people worldwide have been diagnosed with multiple sclerosis; Whereas multiple sclerosis is typically diagnosed between the ages of 20 and 50, however it is estimated that between 8,000 and 10,000 children and adolescents are living with multiple sclerosis in the United States;
 Whereas multiple sclerosis is an unpredictable neurological disease that interrupts the flow of information within the brain and between the brain and the rest of the body;
 Whereas symptoms of multiple sclerosis range from numbness and tingling to blindness and paralysis and the progress, severity and specific symptoms of multiple sclerosis in any one person cannot yet be predicted;
 Whereas there is no laboratory test available that definitely defines a diagnosis for multiple sclerosis;
 Whereas multiple sclerosis is not directly inherited, studies show there are genetic and likely environmental factors that indicate certain individuals are more susceptible to the disease, such as Caucasians of northern European ancestry;
 Whereas the exact cause of multiple sclerosis is still unknown and there is no cure; Whereas the Multiple Sclerosis Coalition, a national network of independent multiple sclerosis organizations dedicated to the enhancement of the quality of life for all those affected by multiple sclerosis, recognizes and supports Multiple Sclerosis Awareness Week;
 Whereas the Multiple Sclerosis Coalition's mission is enhanced cooperation to provide greater opportunities for the effective use and development of resources for the benefit of individuals and families affected by multiple sclerosis;
 Whereas the Multiple Sclerosis Coalition recognizes and supports Multiple Sclerosis Awareness Week during March of every calendar year;
 Whereas the United States was a founding member of the international Progressive MS Alliance in 2012, coordinating research to accelerate the development of treatment for progressive multiple sclerosis by removing scientific and technology barriers;
 Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to end multiple sclerosis, encourage everyone to do something to demonstrate their commitment to moving toward a world free of multiple sclerosis, and to acknowledge those who have dedicated their time and talent to help promote multiple sclerosis research and programs; and
 Whereas this year Multiple Sclerosis Awareness Week is recognized during the week of March 2, 2015, through March 8, 2015: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Multiple Sclerosis Awareness Week;
 (2)encourages States, territories, possessions of the United States, and localities to support the goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations designating Multiple Sclerosis Awareness Week;
 (3)encourages media organizations to participate in Multiple Sclerosis Awareness Week and help provide education to the public about multiple sclerosis;
 (4)commends the efforts of the States, territories, and possessions of the United States to support the goals and ideals of Multiple Sclerosis Awareness Week;
 (5)recognizes and reaffirms the commitment of the United States to ending multiple sclerosis by promoting—
 (A)awareness about individuals that are affected by multiple sclerosis; and (B)education programs, supporting research, and expanding access to medical treatment;
 (6)recognizes all individuals in the United States living with multiple sclerosis; (7)expresses gratitude to the family members and friends of individuals living with multiple sclerosis, who are a source of love and encouragement to those individuals; and
 (8)salutes the health care professionals and medical researchers who— (A)provide assistance to those individuals affected by multiple sclerosis; and
 (B)continue to work to find ways to stop the progression of the disease, restore nerve function, and end multiple sclerosis forever.
				
